IN THE SUPREME COURT OF THE STATE OF NEVADA


                      NEVADA GOLD MINES, LLC, A                                No. 82561
                      DELAWARE LIMITED LIABLITY
                      COMPANY; LANDER COUNTY, A
                      POLITICAL SUBDIVISION OF THE
                      STATE OF NEVADA; PERSHING
                      COUNTY, A POLITICAL SUBDIVISION
                      OF THE STATE OF NEVADA; WHITE
                      PINE COUNTY, A POLITICAL
                                                                                  FILED
                      SUBDIVISION OF THE STATE OF                                 AUG 2 7 2021
                      NEVADA; ELKO COUNTY, A                                     ELIZABETH A. BROWN
                      POLITICAL SUBDIVISION OF THE                             CLERK UPREPAE COURT
                                                                              BY
                      STATE OF NEVADA, EX REL. ELKO                                        CLERK

                      COUNTY BOARD OF
                      COMMISSIONERS,
                                        Appellants,
                                    vs.
                      THE LEGISLATURE OF THE STATE
                      OF NEVADA; THE STATE OF
                      NEVADA; AND BARBARA K.
                      CEGAVSKE, IN HER OFFICIAL
                      CAPACITY AS SECRETARY OF STATE
                      OF THE STATE OF NEVADA,
                                        Res • ondents.

                                            ORDER DISMISSING APPEAL
                                  Appellants Lander County, Pershing County, White Pine
                      County, and Elko County ex rel. Elko County Board of Commissioners (the
                      County appellants) have filed a rnotion to voluntarily dismiss their appeal,
                      informing this court that occurrences since the filing of the notice of appeal
                      have rendered their appeal moot. The County appellants also argue in their
                      motion that this court should vacate the order challenged on appeal.
                      Appellant Nevada Gold Mines, LLC joins in the motion. Respondents do
                      not oppose the motion to dismiss the appeal, but argue that vacatur is not
SUPREME COURT
     OF
   NEVADA

101   1947A 40.egrs
                                                                                           I -421-19 7 0
appropriate. The County appellants have filed a reply, in which Nevada
Gold Mines joins.
             As it appears that this appeal has been rendered moot, the
County appellants motion to dismiss this appeal is granted. This appeal is
dismissed.
             The County appellants argue that the lower court's order
challenged on appeal should be vacated pursuant to United States v.
Munsingwear, Inc., 340 U.S. 36, 39-40 (1950), so they are not "deprived of
their appellate rights and subjected to the preclusive effect of the judgment
that they sought to challenge." In determining that vacatur is not
necessary, this court has concluded that when an appeal is dismissed as
moot by no fault of appellant, the lower court's determination of an issue in
the matter will have no preclusive effect in future litigation. Personhood
Nev. v. Bristol, 126 Nev. 599, 604-06, 245 P.3d 572, 575-76 (2010).
Accordingly, the County appellants' request that this court vacate the lower
court's order challenged on appeal is denied.
             It is so ORDERED.1




                         ;     446)te.516
                                        /              1
                        Parraguirre


       A14L.0
Stiglich                                   Silver




      1The clerk of this court shall amend the caption on this court's docket
to conform with the caption on this order.


                                     2
                  cc:   Hon. James E. Wilson, District Judge
                        Marquis Aurbach Coffing
                        Pisanelli Bice, PLLC
                        Elko County District Attorney
                        Attorney General/Carson City
                        Attorney General/Las Vegas
                        Legislative Counsel Bureau Legal Division
                        Carson City Clerk




 SUPREME COURT
            OF
         NEVADA


o( )1   I447A